Citation Nr: 0202557	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  98-13 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.

(The issue to entitlement to service connection for a 
cervical spine disability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to May 1987, 
and from April 1989 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, which denied entitlement to service 
connection for chronic thoracic sprain with lordosis of the 
upper thoracic spine at T5-6 and entitlement to service 
connection for a low back condition with muscle spasms as 
secondary to the nonservice-connected disability of chronic 
thoracic spine sprain.  

In his VA Form 9, the veteran clarified his claims.  He 
indicated that he was claiming chronic upper back pain due to 
herniated disc at the C5-6 and C6-7 levels.  The veteran 
further indicated that he was claiming chronic low back pain 
due to a herniated disc at L5-S1 level.  Therefore, the Board 
finds the matters on appeal are more appropriately styled as 
provided on the title page of this decision.


FINDING OF FACT

The veteran's lumbar strain began in service.


CONCLUSION OF LAW

A low back disability, lumbar strain, was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was seen in 
July 1992 with complaints of low back pain and was diagnosed 
with low back strain.  Two days later, the veteran complained 
of spasms and was diagnosed with lumbosacral strain.  In June 
1994, the veteran complained of upper back pain with no 
evidence of trauma.  X-rays were negative for any 
abnormalities and he was again diagnosed with a strain.  The 
follow-up that same month showed worsening of pain and the 
veteran was diagnosed with probable mechanical back pain and 
was treated with medication.  A June 1994 Medical Board 
examination diagnosed chronic low back pain, which did not 
exist prior to entry into service.  In July 1994, the veteran 
was again seen for complaints of back pain and was diagnosed 
with chronic back pain.

At his March 1997 VA examination for post-traumatic stress 
disorder, the examiner noted a history of chronic back pain.  
Axis III diagnosis was chronic back pain.

Private medical records dated January 1996 to February 1997 
show diagnoses of chronic thoracic sprain and lumbar strain.

At a disability examination conducted in March 1995 for the 
State of Oklahoma Disability Determination Division, the 
veteran reported migraine headaches, mid and upper, as well 
as low back pain.  The veteran indicated that he did use a 
brace on his lower back so he has less discomfort, but did 
not wear the brace at the time of the examination.  The 
examination showed tenderness from T2 through T7 with limited 
range of motion, especially on extension and rotation and 
lateral flexion.  The veteran had no parathoracic muscle 
spasm.  There was also tenderness, but less severe at L5-S1 
with pain with extremes of flexion, none on the remaining 
range of motion.  The veteran had no paralumbar muscle spasms 
and no costovertebral angle tenderness was elicited.  The 
impression was probable chronic thoracic and lumbar spine 
strain, rule out herniated nucleus pulposus.  

A MRI report from Tulsa Regional Medical Center dated 
February 1998 revealed unremarkable magnetic resonance 
imaging of the dorsal spine.  MRI of the lumbar spine 
revealed broad based disk bulge at the L5-S1 level with mild 
thecal sac effacement.

Criteria

Under the provisions of 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 1991), VA is obligated to provide the 
veteran with notice and assistance regarding the development 
of his claims.  VA must assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  In addition, VA must notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is required to 
specifically inform the claimant which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VA must also provide a medical examination 
when such an examination is necessary to make a decision on 
the claim. 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; March 
1997 VA examination; private medical records dated January 
1996 to February 1997; disability examination conducted in 
March 1995 for the State of Oklahoma Disability Determination 
Division; and MRI report from Tulsa Regional Medical Center 
dated February 1998.  No additional pertinent evidence has 
been identified by the veteran.  Additionally, the record 
shows that the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to service connection for the disability at 
issue.  The discussion in the statement of the case and 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  In this case, the above 
referenced medical evidence is sufficient to make a decision 
on the claim, and there is no reasonable possibility that 
further development will aid in substantiating the claim.  
Therefore, in accordance with 38 U.S.C.A. § 5103A, a remand 
is not necessary.

The veteran seeks service connection for a low back 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran has a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Analysis

In this case there is medical evidence of record to show that 
the veteran currently has lumbar strain.  Service medical 
records indicate that he was evaluated while on active duty 
for low back pain assessed in 1992 and 1994 as low back 
strain and chronic low back pain.  He was also evaluated as 
part of a Navy Physical Evaluation Board in 1994 which 
diagnosed chronic low back pain as a condition which did not 
exist prior to entry into service.  Accordingly, the evidence 
supports the conclusion that the veteran's low back 
disability, diagnosed as low back strain began during 
service, and therefore, service connection for a low back 
disability is warranted.

ORDER

Service connection for a low back disability, lumbar strain, 
is granted.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

